Lahtinen, J.
Appeal from a judgment of the Supreme Court (Feldstein, J.), entered October 11, 2005 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying his grievances.
Petitioner, an inmate, filed a grievance prior to the winter of 2003-2004 alleging adequate seasonal clothing had not been provided, and he filed another grievance in December 2003 challenging the institutional procedure for reviewing his complaint about medical care. The grievances were administratively denied in September 2003 and January 2004, respectively. In January 2005, he commenced this CPLR article 78 proceeding, which Supreme Court dismissed as time-barred. Petitioner appeals.
We affirm. The four-month statute of limitations controls (see CPLR 217 [1]; Matter of Loper v Selsky, 26 AD3d 653, 654 [2006]) and this proceeding was not commenced as to either final administrative determination until well beyond four months. Contrary to petitioner’s contention, the facts and circumstances of these particular grievances do not implicate the type of continuing duty for which there is a narrow exception to the limitations’ period (compare Matter of Cruz v New York State Dept. of Correctional Servs., 288 AD2d 572, 573 [2001], appeal dismissed 97 NY2d 725 [2002]).
Mercure, J.E, Spain, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.